Citation Nr: 1750410	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for renal failure due to hemolytic-uremic syndrome (HUS) status-post renal transplant with normal renal function, left radical nephrectomy for cancer of the kidney (claimed as left kidney loss due to in service onset and abnormal right kidney).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 1972 and July 1975 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2016.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

The competent and probative evidence shows that the Veteran's HUS status-post renal transplant with normal renal function, left radical nephrectomy for cancer of the kidney is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for HUS status-post renal transplant with normal renal function, left radical nephrectomy for cancer of the kidney has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for renal failure due to HUS status-post renal transplant with normal renal function, left radical nephrectomy for cancer of the kidney.  The Board's review of the Veteran's service records discloses a laboratory finding of 1+ proteinuria on January 22, 1981.  However, the Board's review does not disclose any documented indication of kidney disease.

Primarily at issue is the significance of the January 1981 laboratory finding of 1+ proteinuria.  The Veteran asserts that this represents the onset or etiology of kidney disease, to include HUS and cancer.  
The Veteran was diagnosed as having HUS in the mid-1990s.  In 2002, he was also diagnosed as having cancer of the left kidney, and had a left nephrectomy.  Due to his history HUS, function of the right kidney was inadequate following the left nephrectomy, and he was treated with dialysis until 2008, when he received a cadaver transplant.  

VA has afforded the Veteran a VA examination and obtained a medical opinion on the matter.  The Veteran has also submitted medical opinions.  

VA examination in June 2010 noted the assessments of HUS and cancer of the left kidney, with history of nephrectomy and transplant.  The examiner concluded it less likely than not that the finding of proteinuria in service was related to HUS, which developed in 1994 or 1995.  He provided substantial rationale, noting that cancer can be a cause of HUS, but did not address the causation of the cancer in his opinion.  

In support of his claim, the Veteran submitted an opinion from Dr. Liu.  In the opinion, Dr. Liu agreed that the proteinuria did not cause the Veteran's HUS.  Dr. Liu, however, stated that the January 1981 finding of proteinuria, along with a November 1980 service record documenting reports of tiredness, were indicative of kidney disease.  Dr. Liu stated that in 85% of HUS cases, patients recovered to the point where dialysis was unnecessary when they had no prior existing kidney disease.  Dr. Liu explained that in the Veteran's case HUS did not improve with treatment, and that this indicated that the Veteran had kidney disease prior to being assessed as having HUS.  Dr. Liu did not address the history of cancer, however.

The Veteran provided VA another opinion from Dr. Liu, dated in August 2016.  In the opinion, Dr. Liu concludes that the January 1981 finding of 1+ proteinuria is at least as likely as not related to the development of renal failure/end-stage renal disease requiring dialysis and renal transplant.  He explains that "proteinuria can represent renal cancer" and that the Veteran "may have had a small renal cancer in 1981 that possibly could have been cured by a partial nephrectomy."


In December 2016, the Board sought an opinion from a Veterans Health Administration (VHA) from a nephrologist to address the complex medical questions involved in the present appeal.  In March 2017, such an opinion was obtained.  

The March 2017 VHA nephrologist concluded that it was at least as likely as not that the Veteran "did have some form of chronic kidney disease (CKD), first identified with the onset of proteinuria in 1981."  He explained that while the proteinuria in 1981 could not have been an early manifestation of HUS, if the Veteran had prior established CKD with partial loss of kidney function, the superimposed conditions of HUS and removal of the left kidney would have inevitably led to end-stage renal failure.  He concluded that it was thus at least as likely as not that CKD was established prior to the onset of HUS and that with an already compromised kidney function, "the subsequent insults of HUS and left nephrectomy would have combined with prior CKD to lead to renal failure."  He summarized that "it is at least as likely as not that the occurrence of proteinuria in 1981 was the sentinel indication of a progressive chronic kidney disease."  

Entitlement to service connection for renal failure due to hemolytic-uremic HUS status-post renal transplant with normal renal function, left radical nephrectomy for cancer of the kidney is warranted.  Given the favorable medical opinions above, which, overall, link the claimed disability to service, the evidence adequately supports the Veteran's claim.  Accordingly, the claim is granted.  Gilbert, supra. 







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for renal failure due to HUS status-post renal transplant with normal renal function, left radical nephrectomy for cancer of the kidney is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


